People v Reeves (2020 NY Slip Op 05293)





People v Reeves


2020 NY Slip Op 05293


Decided on October 01, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 01, 2020

Before: Gische, J.P., Oing, Singh, Mendez, JJ. 


Ind No. 1052/17 Appeal No. 11912 Case No. 2018-03741 

[*1]The People of the State of New York, Respondent,
vBennett Reeves, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Michael A. Gross, J., at motion to controvert search warrant; Shari R. Michels, J., at plea and sentencing), rendered June 14, 2018, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The court's oral colloquy, taken together with a detailed written waiver that defendant reviewed with his counsel, and that fully explained the appellate rights defendant was giving up, established that the waiver was knowing, intelligent and voluntary (see People v Thomas, 34 NY3d 545 [2019], cert denied US, 206 L Ed 2d 512 ; People v Bryant, 28 NY3d 1094, 1096 [2016]). This waiver forecloses review of defendant's suppression claims.
Regardless of whether defendant made a valid appeal waiver, we find, based on our review of confidential materials, that there was probable cause for the issuance of a search warrant.	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 1, 2020